Order entered August 18, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01286-CR

                                TROY NEAL HOOPER, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-71997-R

                                           ORDER
        The Court REINSTATES the appeal.

        On July 21, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On August 15, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the July 21,

2014 order requiring findings.

        We GRANT the August 15, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE